DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 9–12 is/are pending.
Claim(s) 5–8 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0076009 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 was filed after the mailing date of the non-final Office Action on 15 November 2021.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 14 February 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 4 and 8.

Claim Rejections - 35 USC § 112
Claim(s) 1–4 and 9–12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the core separator" in lines 9–10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "wherein the fire retardants are encapsulated within a polymer matrix forming a uniform dispersion of fire-retardant particles within the polymer matrix" in lines 18–20. Claim 1 has previously recited the limitation "the polymeric nanofibers and the polymer coating including a fire-retardant material" in lines 12–13. It is unclear if "a 
Claims 2–4 and 9–12 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 and 9–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2017/107436 A1, hereinafter Han) in view of Cui et al. (CN 104752658 A, hereinafter Cui).
Regarding claims 1–4 and 10, Han discloses a lithium ion battery capable of withstanding nail penetration comprising:
a first electrode including a lithium compound (see lithium-ion battery, [0002]);
a second electrode (see lithium-ion battery, [0002);
a composite separator positioned between the first electrode and the second electrode (see lithium-ion battery, [0002]);
an electrolyte (see lithium-ion battery, [0002]);
wherein the composite separator (FIG. 1, [0027]) comprises at least a layer of electrospun polymeric nanofibers (3) positioned on one side of a core (2) which includes a separator (see base film, [0027]),
the core separator (2) being selected from a polypropylene, polyethylene, or polyethylene terephthalate separator core (see base film, [0031]),
a polymer coating (1) being positioned on another side of the core separator (2, [0027]),
the polymer coating (1) being deposited during an electrospinning process that deposits the polymeric nanofibers (3, [0027]),
each nanofiber of the polymeric nanofibers (3) positioned on the separator core (2, [0027]).
Han does not explicitly disclose:
each nanofiber of the polymeric nanofibers positioned on the core separator having a diameter less than approximately 1 micron,
the polymeric nanofibers and the polymer coating including a fire-retardant material,
the fire-retardant material having a lower melting point than the polymeric nanofibers,
the separator configured such that a fire-initiating event releases the fire-retardant material from the nanofibers and extinguishes the fire-initiating event,
wherein the fire retardants are encapsulated within a polymer matrix forming a uniform dispersion of fire-retardant particles within the polymer matrix,
wherein the fire-retardant material is selected from one or more of trimethyl phosphate, triethyl phosphate, triphenyl phosphate, tricresyl phosphate, trixylenyl phosphate, or cresyl diphenyl phosphate,
wherein the nanofibers are spun nanofibers produced by electro-spinning, melt spinning, or wet spinning,
wherein the diameter of each nanofiber ranges from 10 nm to 100 nm, and
wherein the fire-retardant material is released from the polymeric nanofibers when thermal stress is applied ranging from +50° C of a melting point or glass transition temperature of the polymeric nanofibers.
Cui discloses a separator comprising a layer of electrospun polymeric nanofibers (FIG. 1, [0011]), each nanofiber of the polymeric nanofibers having a diameter less than approximately 1 micron (see diameter, [0004]), the polymeric nanofibers and the polymer coating including a fire-retardant material (FIG. 1, [0013]), the fire-retardant material having a lower melting point than the polymeric nanofibers (FIG. 1, [0008]), the separator configured such that a fire-initiating event releases the fire-retardant material from the nanofibers and extinguishes the fire-initiating event (FIG. 1, [0008]), wherein the fire-retardant material is selected from one or more of trimethyl phosphate, triethyl phosphate, triphenyl phosphate, tricresyl phosphate, trixylenyl phosphate, or cresyl diphenyl phosphate (see flame retardants, [0008]), wherein the nanofibers are spun nanofibers produced by electro-spinning, hot-melt spinning, or wet spinning (FIG. 1, [0007]), wherein the fire-retardant material is released from the polymeric nanofibers when thermal stress is applied ranging from +50° C of a melting point or glass transition temperature of the polymeric nanofibers (FIG. 1, [0008]) to improve the safety of the battery (see safety, [0002]). Han and Cui are analogous art because they are directed to lithium ion battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymeric nanofibers and polymer coating of Han with the fire retardant material of Cui in order to improve the safety of the battery.
Regarding claim 11
wherein the polymer coating (1) on the separator has a thickness of 3–8 microns (see thickness, [0027]).

Claim(s) 1, 3, 4 and 9–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2017/107436 A1, hereinafter Han) in view of Jo et al. (KR 2015072583 A, hereinafter Jo).
Regarding claims 1, 3, 4, 9, and 10, Han discloses a lithium ion battery capable of withstanding nail penetration comprising:
a first electrode including a lithium compound (see lithium-ion battery, [0002]);
a second electrode (see lithium-ion battery, [0002]);
a composite separator positioned between the first electrode and the second electrode (see lithium-ion battery, [0002]);
an electrolyte (see lithium-ion battery, [0002]);
wherein the composite separator (FIG. 1, [0027]) comprises at least a layer of electrospun polymeric nanofibers (3) positioned on one side of a core (2) which includes a separator (see base film, [0027]),
the core separator (2) being selected from a polypropylene, polyethylene, or polyethylene terephthalate separator core (see base film, [0031]),
a polymer coating (1) being positioned on another side of the core separator (2, [0027]),
the polymer coating (1) being deposited during an electrospinning process that deposits the polymeric nanofibers (3, [0027]),
each nanofiber of the polymeric nanofibers (3) positioned on the separator core (2, [0027]).
Han does not explicitly disclose:
each nanofiber of the polymeric nanofibers positioned on the core separator having a diameter less than approximately 1 micron,
the polymeric nanofibers and the polymer coating including a fire-retardant material,
the fire-retardant material having a lower melting point than the polymeric nanofibers,
the separator configured such that a fire-initiating event releases the fire-retardant material from the nanofibers and extinguishes the fire-initiating event,
wherein the fire retardants are encapsulated within a polymer matrix forming a uniform dispersion of fire-retardant particles within the polymer matrix,
wherein the nanofibers are spun nanofibers produced by electro-spinning, melt spinning, or wet spinning,
wherein the diameter of each nanofiber ranges from 10 nm to 100 nm
wherein a polymer for the polymeric nanofibers is selected from one or more of polyester, polypropylene, or polyvinylidene fluoride, and
wherein the fire-retardant material is released from the polymeric nanofibers when thermal stress is applied ranging from +50° C of a melting point or glass transition temperature of the polymeric nanofibers.
Jo discloses a separator comprising a layer of electrospun polymeric nanofibers (FIG. 2, [0037]), each nanofiber of the polymeric nanofibers having a diameter less than approximately 1 
Regarding claim 11, modified Han discloses all claim limitations set forth above and further discloses a lithium ion battery:
wherein the polymer coating (1) on the separator has a thickness of 3–8 microns (see thickness, [0027]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2017/107436 A1) in view of Cui (CN 104752658 A) as applied to claim(s) 1 above, and further in view of Cai et al. (CN 106252565 A, hereinafter Cai).
claim 12, modified Han discloses all claim limitations set forth above, but does not explicitly disclose a lithium ion battery:
wherein the core separator is a ceramic-coated polypropylene separator.
Cai discloses a ceramic-coated polypropylene separator ([0020], [0021]) to improve the cycle performance (see separator, [0012]). Han and Cai are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the core separator of modified Han with the ceramic-coated polypropylene separator of Cai in order to improve the cycle performance.

Response to Arguments
Applicant's arguments with respect to Liu have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Han have been fully considered but they are not persuasive.
Applicants argue Han does not disclose any fire retardant materials (P6/¶1). Nonobvious cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue it would not be obvious to apply a stand-alone structure in the coating of Han (P6/¶5). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Both Cui (e.g., [0002]) and Jo (e.g., [0008]) disclose the use of fire-retardant materials dispersed throughout a separator improve the safety of a battery using the separator. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to disperse the fire-retardant material as disclosed by Cui and Jo throughout the separator of Han. Therefore, it would be obvious to apply the fibers in the coating of Han.
Applicants argue Han does not teach or suggest a further coating that is a polymer layer with fire retardant dispersed in the layer (P6/¶5). It is noted that the features upon which applicant relies (i.e., a polymer layer with fire retardant dispersed in the layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "the polymeric nanofibers and the polymer coating including a fire-retardant material, … wherein the fire retardants are encapsulated within a polymer matrix forming a uniform dispersion of fire-retardant particles within the polymer matrix." Claim 1 does not require fire retardant dispersed in a polymer layer. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Both Cui (e.g., [0002]) and Jo (e.g., [0008]) disclose the use of fire-retardant materials dispersed throughout a separator 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725